     Case 2:16-cv-02656-JAD-GWF Document 44 Filed 01/29/19 Page 1 of 13



 1   Michael J. McCue (Nevada Bar #6055)
     Meng Zhong (Nevada Bar #12145)
 2   LEWIS ROCA ROTHGERBER CHRISTIE LLP
     3993 Howard Hughes Parkway, Suite 600
 3   Las Vegas, NV 89169-5996
     (702) 949-8200 (phone)
 4   E-mail: mmccue@lrrc.com
     E-mail: mzhong@lrrc.com
 5
     Attorneys for Defendant and Counter-Claimant
 6   Cirrus Design Corporation

 7                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 8
     CIRRUS AVIATION SERVICES, LLC,
 9                                                   Case No. 2:16-cv-2656-JAD-GWF
             Plaintiff and Counter-Defendant,
10
      v.
11                                                   PROPOSED PROTECTIVE ORDER
     CIRRUS DESIGN CORPORATION,
12
             Defendant and Counter-Plaintiff.
13

14           Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and for good cause,
15           IT IS HEREBY ORDERED THAT:
16           1.     Scope of Protection
17           This Protective Order shall govern any record of information produced in this
18   action and designated pursuant to this Protective Order, including all designated deposition
19   testimony, all designated testimony taken at a hearing or other proceeding, all designated
20   deposition exhibits, interrogatory answers, admissions, documents and other discovery
21   materials, whether produced informally or in response to interrogatories, requests for
22   admissions, requests for production of documents or other formal methods of discovery.
23           This Protective Order shall also govern any designated record of information
24   produced in this action pursuant to required disclosures under any federal procedural rule
25   or local rule of the Court and any supplementary disclosures thereto.
26           This Protective Order shall apply to the parties and to any nonparty from whom
27   discovery may be sought.
28           Nonparties may challenge the confidentiality of the protected information by filing a



     107205495_1
     Case 2:16-cv-02656-JAD-GWF Document 44 Filed 01/29/19 Page 2 of 13



 1   motion to intervene and a motion to de-designate.

 2           2.        Definitions

 3                     (a)    The term PROTECTED INFORMATION shall mean confidential or

 4   proprietary technical, scientific, financial, business, health, or medical information

 5   designated as such by the producing party.

 6                     (b)    The term CONFIDENTIAL INFORMATION shall mean all

 7   PROTECTED INFORMATION.

 8           3.        Designation of Information

 9                     (a)    Documents and things produced or furnished during the course of
10   this action shall be designated as containing CONFIDENTIAL INFORMATION, by

11   placing on each page, each document (whether in paper or electronic form), or each thing a

12   legend substantially as follows:

13                                   CONFIDENTIAL INFORMATION

14                     (b)    A party may designate information disclosed at a deposition as

15   CONFIDENTIAL INFORMATION by requesting the reporter to so designate the

16   transcript at the time of the deposition.

17                     (c)    A producing party shall designate its discovery responses, responses

18   to requests for admission, briefs, memoranda, and all other papers sent to the Court or to

19   opposing counsel as containing CONFIDENTIAL INFORMATION when such papers are
20   served or sent.

21                     (d)    A party shall designate information disclosed at a hearing or trial as

22   CONFIDENTIAL INFORMATION by requesting the Court, at the time the information is

23   proffered or adduced, to receive the information only in the presence of those persons

24   designated to receive such information and Court personnel, and to designate the transcript

25   appropriately.

26                     (e)    The parties will use reasonable care to avoid designating any

27   documents or information as CONFIDENTIAL INFORMATION that is not entitled to
28   such designation or which is generally available to the public. The parties shall designate

     107205495_1                                    2
     Case 2:16-cv-02656-JAD-GWF Document 44 Filed 01/29/19 Page 3 of 13



 1   only that part of a document or deposition that is CONFIDENTIAL INFORMATION,

 2   rather than the entire document or deposition. For example, if a party claims that a

 3   document contains pricing information that is CONFIDENTIAL, the party will designate

 4   only that part of the document setting forth the specific pricing information as

 5   CONFIDENTIAL INFORMATION, rather than the entire document.

 6           4.     Disclosure and Use of Confidential Information

 7           Information that has been designated CONFIDENTIAL INFORMATION shall be

 8   disclosed by the receiving party only to Qualified Recipients. All Qualified Recipients shall

 9   hold such information received from the disclosing party in confidence, shall use the
10   information only for purposes of this action and for no other action, and shall not use it for

11   any business or other commercial purpose, and shall not use it for filing or prosecuting any

12   patent application (of any type) or patent reissue or reexamination request, and shall not

13   disclose it to any person, except as hereinafter provided. All information that has been

14   designated CONFIDENTIAL INFORMATION shall be carefully maintained so as to

15   preclude access by persons who are not qualified to receive such information under the

16   terms of this Order.

17           5.     Qualified Recipients

18           For purposes of this Order, “Qualified Recipient" means

19                  (a)     For CONFIDENTIAL INFORMATION:
20                          (1)     Outside counsel of record for the parties in this action, and

21   the partners, associates, secretaries, paralegal assistants, and employees of such counsel to

22   the extent reasonably necessary to render professional services in the action, outside

23   copying services, document management services and graphic services;

24                          (2)     Court officials involved in this action (including Court

25   reporters, persons operating video recording equipment at depositions, and any special

26   master appointed by the Court);

27                          (3)     Any person designated by the Court in the interest of justice,
28   upon such terms as the Court may deem proper;

     107205495_1                                   3
     Case 2:16-cv-02656-JAD-GWF Document 44 Filed 01/29/19 Page 4 of 13



 1                          (4)     Any witness during the course of discovery, so long as it is

 2   stated on the face of each document designated CONFIDENTIAL INFORMATION being

 3   disclosed that the witness to whom a party is seeking to disclose the document was either

 4   an author, recipient, or otherwise involved in the creation of the document. Where it is not

 5   stated on the face of the confidential document being disclosed that the witness to whom a

 6   party is seeking to disclose the document was either an author, recipient, or otherwise

 7   involved in the creation of the document, the party seeking disclosure may nonetheless

 8   disclose the confidential document to the witness, provided that: (i) the party seeking

 9   disclosure has a reasonable basis for believing that the witness in fact received or reviewed
10   the document, (ii) the party seeking disclosure provides advance notice to the party that

11   produced the document, and (iii) the party that produced the document does not inform the

12   party seeking disclosure that the person to whom the party intends to disclose the document

13   did not in fact receive or review the documents. Nothing herein shall prevent disclosure at a

14   deposition of a document designated CONFIDENTIAL INFORMATION to the officers,

15   directors, and managerial level employees of the party producing such CONFIDENTIAL

16   INFORMATION, or to any employee of such party who has access to such

17   CONFIDENTIAL INFORMATION in the ordinary course of such employee’s

18   employment; and

19                          (5)     Any designated arbitrator or mediator who is assigned to hear
20   this matter, or who has been selected by the parties, and his or her staff, provided that such

21   individuals agree in writing, pursuant to the Disclosure Agreement, to be bound by the

22   terms of this Order.

23                          (6)     In-house counsel for a party to this action who are acting in a

24   legal capacity and who are actively engaged in the conduct of this action, and the secretary

25   and paralegal assistants of such counsel to the extent reasonably necessary;

26                          (7)     The insurer of a party to litigation and employees of such

27   insurer to the extent reasonably necessary to assist the party’s counsel to afford the insurer
28   an opportunity to investigate and evaluate the claim for purposes of determining coverage

     107205495_1                                   4
     Case 2:16-cv-02656-JAD-GWF Document 44 Filed 01/29/19 Page 5 of 13



 1   and for settlement purposes; and

 2                          (8)     Representatives, officers, or employees of a party as

 3   necessary to assist outside counsel with this litigation.

 4           6.     Use of Protected Information

 5                  (a)     In the event that any receiving party’s briefs, memoranda, discovery

 6   requests, requests for admission, or other papers of any kind that are served or filed include

 7   another party’s CONFIDENTIAL INFORMATION, the papers must be appropriately

 8   designated, redacted if necessary, and filed under seal if necessary, pursuant to any

 9   applicable Local Rules of the District of Nevada, including LR IA 10-5 (“Sealed
10   Documents”), LR IC 6-1 (“Redaction”), and LR IC 4-1 (“Service”).

11                  (b)     All documents, including attorney notes and abstracts, that contain

12   another party’s CONFIDENTIAL INFORMATION, shall be handled as if they were

13   designated pursuant to paragraph 4.

14                  (c)     Documents, papers, and transcripts that are filed with the Court and

15   contain any other party’s CONFIDENTIAL INFORMATION shall be filed in accordance

16   with LR IA 10-5 (“Sealed Documents”).

17                  (d)     To the extent that documents are reviewed by a receiving party prior

18   to production, any knowledge learned during the review process will be treated by the

19   receiving party as CONFIDENTIAL INFORMATION until such time as the documents
20   have been produced, at which time any stamped classification will control. No photograph

21   or any other means of duplication, including but not limited to electronic means, of

22   materials provided for review prior to production is permitted before the documents are

23   produced with the appropriate stamped classification.

24                  (e)     In the event that any question is asked at a deposition with respect to

25   which a party asserts that the answer requires the disclosure of CONFIDENTIAL

26   INFORMATION, such question shall nonetheless be answered by the witness fully and

27   completely. Prior to answering, however, all persons present shall be advised of this Order
28   by the party making the confidentiality assertion and, all persons who are not allowed to

     107205495_1                                   5
     Case 2:16-cv-02656-JAD-GWF Document 44 Filed 01/29/19 Page 6 of 13



 1   obtain such information pursuant to this Order, other than the witness, shall leave the room

 2   during the time in which this information is disclosed or discussed.

 3                  (f)     Nothing in this Protective Order shall bar or otherwise restrict

 4   outside counsel from rendering advice to his or her client with respect to this action and, in

 5   the course thereof, from relying in a general way upon his examination of materials

 6   designated CONFIDENTIAL INFORMATION, provided, however, that in rendering such

 7   advice and in otherwise communicating with his or her clients, such counsel shall not

 8   disclose the specific contents of any materials designated CONFIDENTIAL

 9   INFORMATION to persons not authorized to view such information pursuant to this
10   Order.

11             7.   Inadvertent Failure to Designate

12                  (a)     In the event that a producing party inadvertently fails to designate

13   any of its information pursuant to paragraph 4, it may later designate by notifying the

14   receiving parties in writing. The receiving parties shall take reasonable steps to see that the

15   information is thereafter treated in accordance with the designation.

16                  (b)     It shall be understood however, that no person or party shall incur

17   any liability hereunder with respect to disclosure that occurred prior to receipt of written

18   notice of a belated designation.

19             8.   Challenge to Designation
20                  (a)     Any receiving party may challenge a producing party’s designation

21   at any time. A failure of any party to expressly challenge a claim of confidentiality or any

22   document designation shall not constitute a waiver of the right to assert at any subsequent

23   time that the same is not in-fact confidential or not an appropriate designation for any

24   reason.

25                  (b)     Any receiving party may disagree with the designation of any

26   information received from the producing party as CONFIDENTIAL INFORMATION. In

27   that case, any receiving party desiring to disclose or to permit inspection of the same
28   otherwise than is permitted in this Order, may request the producing party in writing to

     107205495_1                                   6
     Case 2:16-cv-02656-JAD-GWF Document 44 Filed 01/29/19 Page 7 of 13



 1   change the designation of a document or documents, stating with particularity the reasons

 2   for that request, and specifying the category to which the challenged document(s) should be

 3   de-designated. The producing party shall then have seven (7) days from the date of service

 4   of the request to:

 5                          (i)    advise the receiving parties whether or not it persists in such

 6                                 designation; and

 7                          (ii)   if it persists in the designation, to explain the reason for the

 8                                 particular designation and to state its intent to seek a

 9                                 protective order or any other order to maintain the
10                                 designation.

11                   (c)    If no response is made within seven (7) days after service of the

12   request under subparagraph (b), the information will be de-designated to the category

13   requested by the receiving party. If, however, the request under subparagraph (b) above is

14   responded to under subparagraph (b)(i) and (ii), seven (7) the producing party may then

15   move the Court for a protective order or any other order to maintain the designation. The

16   burden of proving that the designation is proper shall be upon the producing party. If no

17   such motion is made within seven (7) days after the statement to seek an order under

18   subparagraph (b)(ii), the information will be de-designated to the category requested by the

19   receiving party. In the event objections are made and not resolved informally and a motion
20   is filed, disclosure of information shall not be made until the issue has been resolved by the

21   Court (or to any limited extent upon which the parties may agree).

22           No party shall be obligated to challenge the propriety of any designation when

23   made, and failure to do so shall not preclude a subsequent challenge to the propriety of

24   such designation.

25                   (d)    With respect to requests and applications to remove or change a

26   designation, information shall not be considered confidential or proprietary to the

27   producing party if:
28   ///

     107205495_1                                  7
     Case 2:16-cv-02656-JAD-GWF Document 44 Filed 01/29/19 Page 8 of 13



 1                          (i)     the information in question has become available to the

 2                                  public through no violation of this Order; or

 3                          (ii)    the information was known to any receiving party prior to its

 4                                  receipt from the producing party; or

 5                          (iii)   the information was received by any receiving party without

 6                                  restrictions on disclosure from a third party having the right

 7                                  to make such a disclosure.

 8           9.     Inadvertently Produced Privileged Documents

 9           The parties hereto also acknowledge that regardless of the producing party’s
10   diligence an inadvertent production of attorney-client privileged or attorney work product

11   materials may occur. In accordance with Fed. R. Civ. P. 26(b)(5) and Fed. R. Evid. 502,

12   they therefore agree that if a party through inadvertence produces or provides discovery

13   that it believes is subject to a claim of attorney-client privilege or attorney work product,

14   the producing party may give written notice to the receiving party that the document or

15   thing is subject to a claim of attorney-client privilege or attorney work product and request

16   that the document or thing be returned to the producing party. The receiving party shall

17   return to the producing party such document or thing. Return of the document or thing shall

18   not constitute an admission or concession, or permit any inference, that the returned

19   document or thing is, in fact, properly subject to a claim of attorney-client privilege or
20   attorney work product, nor shall it foreclose any party from moving the Court pursuant to

21   Fed. R. Civ. P. 26(b)(5) and Fed. R. Evid. 502 for an Order that such document or thing has

22   been improperly designated or should be produced.

23           10.    Inadvertent Disclosure

24           In the event of an inadvertent disclosure of another party’s CONFIDENTIAL

25   INFORMATION to a non-Qualified Recipient, the party making the inadvertent disclosure

26   shall promptly upon learning of the disclosure: (i) notify the person to whom the disclosure

27   was made that it contains CONFIDENTIAL INFORMATION subject to this Order; (ii)
28   make all reasonable efforts to preclude dissemination or use of the CONFIDENTIAL

     107205495_1                                   8
     Case 2:16-cv-02656-JAD-GWF Document 44 Filed 01/29/19 Page 9 of 13



 1   INFORMATION by the person to whom disclosure was inadvertently made including, but

 2   not limited to, obtaining all copies of such materials from the non-Qualified Recipient; and

 3   (iii) notify the producing party of the identity of the person to whom the disclosure was

 4   made, the circumstances surrounding the disclosure, and the steps taken to ensure against

 5   the dissemination or use of the information.

 6           11.    Limitation

 7           This Order shall be without prejudice to any party’s right to assert at any time that

 8   any particular information or document is or is not subject to discovery, production or

 9   admissibility on the grounds other than confidentiality.
10           12.    Conclusion of Action

11                  (a)     At the conclusion of this action, including through all appeals, each

12   party or other person subject to the terms hereof shall be under an obligation to destroy or

13   return to the producing party all materials and documents containing CONFIDENTIAL

14   INFORMATION and to certify to the producing party such destruction or return. Such

15   return or destruction shall not relieve said parties or persons from any of the continuing

16   obligations imposed upon them by this Order.

17                  (b)     After this action, trial counsel for each party may retain one archive

18   copy of all documents and discovery material even if they contain or reflect another party’s

19   CONFIDENTIAL INFORMATION. Trial counsel’s archive copy shall remain subject to
20   all obligations of this Order.

21                  (c)     The provisions of this paragraph shall not be binding on the United

22   States, any insurance company, or any other party to the extent that such provisions conflict

23   with applicable Federal or State law. The Department of Justice, any insurance company,

24   or any other party shall notify the producing party in writing of any such conflict it

25   identifies in connection with a particular matter so that such matter can be resolved either

26   by the parties or by the Court.

27           13.    Production by Third Parties Pursuant to Subpoena
28           Any third party producing documents or things or giving testimony in this action

     107205495_1                                    9
     Case 2:16-cv-02656-JAD-GWF Document 44 Filed 01/29/19 Page 10 of 13



 1    pursuant to a subpoena, notice or request may designate said documents, things, or

 2    testimony as CONFIDENTIAL INFORMATION. The parties agree that they will treat

 3    CONFIDENTIAL INFORMATION produced by third parties according to the terms of

 4    this Order.

 5            14.    Compulsory Disclosure to Third Parties

 6            If any receiving party is subpoenaed in another action or proceeding or served with

 7    a document or testimony demand or a Court order, and such subpoena or demand or Court

 8    order seeks CONFIDENTIAL INFORMATION of a producing party, the receiving party

 9    shall give prompt written notice to counsel for the producing party and allow the producing
10    party an opportunity to oppose such subpoena or demand or Court order prior to the

11    deadline for complying with the subpoena or demand or Court order. No compulsory

12    disclosure to third parties of information or material exchanged under this Order shall be

13    deemed a waiver of any claim of confidentiality, except as expressly found by a Court or

14    judicial authority of competent jurisdiction.

15            15.    Jurisdiction to Enforce Protective Order

16            After the termination of this action, the Court will continue to have jurisdiction to

17    enforce this Order.

18            16.    Modification of Protective Order

19            This Order is without prejudice to the right of any person or entity to seek a
20    modification of this Order at any time either through stipulation or Order of the Court.

21            17.    Confidentiality of Party’s Own Documents

22            Nothing herein shall affect the right of the designating party to disclose to its

23    officers, directors, employees, attorneys, consultants or experts, or to any other person, its

24    own information. Such disclosure shall not waive the protections of this Protective Order

25    and shall not entitle other parties or their attorneys to disclose such information in violation

26    of it, unless by such disclosure of the designating party the information becomes public

27    knowledge. Similarly, the Protective Order shall not preclude a party from showing its own
28    information, including its own information that is filed under seal by a party, to its officers,

      107205495_1                                     10
     Case 2:16-cv-02656-JAD-GWF Document 44 Filed 01/29/19 Page 11 of 13



 1    directors, employees, attorneys, consultants or experts, or to any other person.

 2            IT IS SO AGREED AND STIPULATED this 29th day of January, 2019:

 3    LEWIS ROCA                                       FOX ROTHSCHILD LLP
      ROTHGERBER CHRISTIE LLP
 4

 5    By: /s/ Meng Zhong                  .            By: /s/ Kevin M. Sutehall            .
      Michael J. McCue (Nevada Bar #6055)              Mark J. Connot (Nevada Bar #10010)
 6    Meng Zhong (Nevada Bar #12145)                   Kevin M. Sutehall (Nevada Bar #9437)
      3993 Howard Hughes Parkway, Suite 600            1980 Festival Plaza Drive, Suite 700
 7    Las Vegas, NV 89169                              Las Vegas, NV 89135
 8    Attorneys for Defendant and Counter-             Attorneys for Plaintiff and Counter-
      Claimant Cirrus Design Corporation               Defendant Cirrus Aviation
 9                                                     Services, LLC
10

11

12                                                  IT IS SO ORDERED:
13
                                                    ___________________________________
14
                                                    UNITEDSTATES
                                                   UNITED   STATES MAGISTRATE
                                                                    DISTRICT JUDGE
                                                                                 JUDGE
15

16                                                          1/30/2019
                                                    DATED: ____________________________
17

18

19
20

21

22

23

24

25

26

27
28

      107205495_1                                 11
     Case 2:16-cv-02656-JAD-GWF Document 44 Filed 01/29/19 Page 12 of 13



 1
                                UNITED STATES DISTRICT COURT
 2
                                     DISTRICT OF NEVADA
 3
      CIRRUS AVIATION SERVICES, LLC,                       Case No. 2:16-cv-2656-JAD-GWF
 4
               Plaintiff and Counter-Defendant,
 5

 6    v.

 7    CIRRUS DESIGN CORPORATION,
 8
               Defendant and Counter-Plaintiff.
 9
10
               I, __________________, am employed by ______________________. In
11

12    connection with this action, I am:

13    _______         a director, officer or employee of _________________________ who is
14                    directly assisting in this action;
15
      ______          Other Qualified Recipient (as defined in the Protective Order)
16
                      (Describe:______________________________________________).
17

18                    I have read, understand and agree to comply with and be bound by the terms

19    of the Protective Order in the matter of ____________________________________, Civil

20    Action No. _________________, pending in the United States District Court for the

21    District of Nevada. I further state that the Protective Order entered by the Court, a copy of

22    which has been given to me and which I have read, prohibits me from using any

23    PROTECTED INFORMATION, including documents, for any purpose not appropriate or

24    necessary to my participation in this action or disclosing such documents or information to

25    any person not entitled to receive them under the terms of the Protective Order. To the

26    extent I have been given access to PROTECTED INFORMATION, I will not in any way

27    disclose, discuss, or exhibit such information except to those persons whom I know (a) are

28    authorized under the Protective Order to have access to such information, and (b) have


      107205495_1                                    12
     Case 2:16-cv-02656-JAD-GWF Document 44 Filed 01/29/19 Page 13 of 13



 1    executed a Disclosure Agreement. I will return, on request, all materials containing

 2    PROTECTED INFORMATION, copies thereof and notes that I have prepared relating

 3    thereto, to counsel for the party with whom I am associated. I agree to be bound by the

 4    Protective Order in every aspect and to be subject to the jurisdiction of the United States

 5    District Court for the District of Utah for purposes of its enforcement and the enforcement

 6    of my obligations under this Disclosure Agreement. I declare under penalty of perjury that

 7    the foregoing is true and correct.

 8
                                                            _______________________________
 9                                                          Signed by Recipient
10                                                          _______________________________
                                                            Name (printed)
11
                                                            Date: __________________________
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

      107205495_1                                  13
